  Case 16-33991         Doc 42     Filed 05/07/19 Entered 05/07/19 10:57:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-33991
         SANDRA L HURLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/25/2016.

         2) The plan was confirmed on 02/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/23/2019.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-33991        Doc 42      Filed 05/07/19 Entered 05/07/19 10:57:00                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $31,200.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $31,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,710.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,399.79
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,109.79

Attorney fees paid and disclosed by debtor:                $290.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE HOME CARE PRODUCTS Unsecured            171.00           NA              NA            0.00       0.00
ALLY FINANCIAL                 Secured       25,000.00     24,966.17        24,966.17           0.00       0.00
AMERICAN HONDA FINANCE CORP Unsecured         6,526.00       6,526.02        6,526.02           0.00       0.00
CAPITAL ONE NA                 Unsecured         434.00        478.76          478.76           0.00       0.00
CAVALRY INVESTMENTS            Unsecured         477.00        477.06          477.06           0.00       0.00
CHASE BANK USA                 Unsecured      2,970.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         200.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured          893.00        949.36          949.36           0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured       1,004.00       1,063.10        1,063.10           0.00       0.00
DISCOVER BANK                  Unsecured      1,818.00       1,890.66        1,890.66           0.00       0.00
Eastern Account System         Unsecured         359.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         279.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured      7,647.00       9,703.01        9,703.01           0.00       0.00
IL DEPT OF REVENUE             Priority             NA       1,392.51        1,392.51        809.12        0.00
IL DEPT OF REVENUE             Priority             NA       1,131.00        1,131.00        256.99        0.00
INTERNAL REVENUE SERVICE       Priority             NA     43,066.96        43,066.96     25,024.10        0.00
INTERNAL REVENUE SERVICE       Unsecured     47,658.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured     45,787.00     59,018.89        59,018.89           0.00       0.00
MERCHANTS ASSOC COLL D         Unsecured         588.00           NA              NA            0.00       0.00
MERRICK BANK                   Unsecured      2,590.00       2,145.47        2,145.47           0.00       0.00
MIDLAND FUNDING                Unsecured      2,429.00       2,429.62        2,429.62           0.00       0.00
MIDLAND FUNDING                Unsecured         926.00        948.83          948.83           0.00       0.00
MIDLAND FUNDING                Unsecured      2,626.00       2,713.45        2,713.45           0.00       0.00
MIDLAND FUNDING                Unsecured      1,605.00       1,672.16        1,672.16           0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         564.00           NA              NA            0.00       0.00
PERSONAL FINANCE CO            Unsecured      5,486.00            NA              NA            0.00       0.00
PERSONAL FINANCE CO            Unsecured            NA       4,037.35        4,037.35           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         680.00        727.04          727.04           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      2,021.00       2,060.52        2,060.52           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         953.00        975.34          975.34           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         171.00        266.98          266.98           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-33991       Doc 42     Filed 05/07/19 Entered 05/07/19 10:57:00                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC            Unsecured         355.00        342.69        342.69           0.00        0.00
RESURGENT CAPITAL SERVICES    Unsecured      3,257.00       2,443.28      2,443.28           0.00        0.00
RESURGENT CAPITAL SERVICES    Unsecured         702.00        748.12        748.12           0.00        0.00
SYNCB                         Unsecured         498.00           NA            NA            0.00        0.00
TD BANK USA                   Unsecured         504.00        551.63        551.63           0.00        0.00
UNIVERSITY FIDELITY CORP      Unsecured         779.00           NA            NA            0.00        0.00
YR Medical Group              Unsecured         727.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00                $0.00
      Mortgage Arrearage                                  $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                        $24,966.17                 $0.00                $0.00
      All Other Secured                                   $0.00                 $0.00                $0.00
TOTAL SECURED:                                       $24,966.17                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                   $0.00
       Domestic Support Ongoing                           $0.00              $0.00                   $0.00
       All Other Priority                            $45,590.47         $26,090.21                   $0.00
TOTAL PRIORITY:                                      $45,590.47         $26,090.21                   $0.00

GENERAL UNSECURED PAYMENTS:                         $102,169.34                 $0.00                $0.00


Disbursements:

       Expenses of Administration                          $5,109.79
       Disbursements to Creditors                         $26,090.21

TOTAL DISBURSEMENTS :                                                                      $31,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-33991         Doc 42      Filed 05/07/19 Entered 05/07/19 10:57:00                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
